Citation Nr: 0104887	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  99-20 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to an increased (compensable) rating for 
residuals of a shell fragment wound of the left knee area.

3.  Entitlement to a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1971, including combat service in the Republic of Vietnam, 
and his decorations include the Purple Heart Medal.  The 
veteran has subsequent service in the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied, the veteran's claims of 
entitlement to service connection for residuals of a head 
injury, a compensable rating for his service-connected 
residuals of shell fragment wound of the left knee area (left 
knee disability), and a 10 percent evaluation based on 
multiple noncompensable service-connected disabilities under 
38 C.F.R. § 3.324. 


REMAND

For the reasons set forth below, the Board concludes that 
each of the veteran's claims must be remanded for additional 
development and adjudication.

With respect to the veteran's claim of service connection for 
residuals of a head injury, the Board observes that the RO 
denied this claim on the basis that the disability was 
neither incurred in nor aggravated by service.  A review of 
the claims folder reveals, however, that on September 15, 
1990, the veteran sustained a head injury while performing 
inactive duty training.  Indeed, the claims folder contains 
statements submitted by National Guard personnel who were on 
duty and observed the incident.  Moreover, in the statement 
prepared by his commanding officer, he certified that, to the 
best of his knowledge, the veteran did not have the condition 
prior to his arrival at the training location.  In addition, 
a DA Form 2173, Statement of Medical Examination And Duty 
Status, dated in February 1991, which was also prepared by 
his commanding officer, reflects that the veteran incurred a 
head injury by hitting an overhanging tree during inactive 
duty training.  Further, the form indicates that the incident 
took place while the veteran was traveling through the woods 
during a training exercise.  His commanding officer, however, 
opined that the disability would likely result in temporary 
rather than permanent disability.

In light of the foregoing, it is clear that the veteran 
sustained an injury during inactive duty training.  In this 
regard, the Board notes that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated while performing active duty for 
training or injury incurred or aggravated while performing 
inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.6, 3.303 
(2000).  

The veteran maintains that, as a result of this documented 
injury, which occurred in September 1990, he suffers from 
neck, cervical spine, low back, shoulder, arm, hand and leg 
disabilities.  In this regard, the Board notes the medical 
evidence shows that the veteran suffers from each of these 
symptoms.  In addition, the Board observes that a review of 
the medical evidence reflects a continuity of symptomatology 
following the September 1990 injury.  Records, dated from 
October 1990 to November 1996, show that, on numerous 
occasions when seeking treatment, beginning in 1990, the 
veteran reported the in-service injury.  Further, several 
examiners have indicated that the veteran has been disabled 
since that time.  

A review of the claims folder also discloses, however, that 
the veteran may have also sustained a separate work-related 
injury in August 1990.  In this regard, the Board notes that, 
in denying this claim, the RO noted the August 1990 injury 
and indicated that, to date, the veteran had not submitted 
medical records reflecting treatment prior to September 1990.  
As such, it is unclear to the Board whether any of the 
veteran's current problems are related to the documented in-
service head injury, and if so, the nature of that pathology.  
In this regard, the Board observes that, during the course of 
this appeal, the veteran has not yet undergone a VA 
examination with respect to this claim.  Accordingly, this 
issue must be remanded.

In addition, with regard to the shoulder aspect of this 
claim, the veteran alternatively contends that this problem 
was aggravated by his service-connected left knee disability.  
As such, on remand, the RO must also consider this basis of 
entitlement.  See Schroeder v. West, 212 F.3d 1265, 1271 
(Fed. Cir. 2000).

With respect to his claim for a higher rating for his 
service-connected left knee disability, the Board observes 
that the RO denied this claim on the basis that the 
disability was not productive of symptomatology that 
warranted a compensable evaluation under Diagnostic Code 
7805.  In support of this claim, however, the veteran 
contends that a compensable evaluation is warranted due to 
pain and functional impairment attributable to the 
disability; the Board observes that the clinical findings are 
somewhat consistent with the veteran's complaints.  To date, 
however, the RO has not addressed the musculoskeletal aspect 
of this claim.  In this regard, the Board notes that 
Diagnostic Code 7805 provides that the disability is to be 
rated based upon the limitation of function of the part 
affected, i.e., his left knee.  As such, on remand, when 
considering the veteran's claim for a compensable rating for 
his left knee disability, the RO must consider all applicable 
diagnostic codes.  This should specifically include 
consideration of whether the residuals of the left knee 
disability warrant an evaluation for a musculoskeletal 
disability affecting the left knee, in lieu of, or in 
addition to the current evaluation, see Esteban v. Brown, 6 
Vet. App. 259, 261 (1994) (permitting separate evaluations 
for separate problems arising from the same injury if they do 
not constitute the same disability or same manifestation 
under 38 C.F.R. § 4.14 (2000)); and whether any functional 
loss due to pain, weakness, excess fatigability, or 
incoordination constitutes a residual of, or is attributable 
to, the left knee disability.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2000) and DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).

In addition, the Board observes there has recently been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  VAOPGCPREC 11-2000 (2000); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In light of the recently enacted law, the veteran's 
statements and the medical evidence of record, the Board 
concludes that the veteran's claims of entitlement to service 
connection for residuals of a head injury and to a 
compensable evaluation for his service-connected left knee 
disability must be remanded to afford him an appropriate VA 
examination.  In the examination report, the examiner must 
offer an opinion, subsequent to his or her review of the 
record, as to whether it is at least as likely as not that 
the veteran has any residuals related to the documented in-
service head injury that is related to his military service.  
See Pond v. West, 12 Vet. App. 341, 346 (1999); Moore v. 
Derwinski, 1 Vet. App. 401, 405 (1991).  In addition, with 
respect to his left knee claim, the examiner should opine 
whether the veteran experiences functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination of his left knee, and the RO 
must address these factors, in addition to his scar 
pathology, in adjudicating this claim.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2000); DeLuca v. Brown, 8 Vet. App. at 
204-7.  Moreover, in doing so, the RO must also consider 
whether the veteran's service-connected left knee disability 
warrants separate evaluations for arthritis (manifested by 
limited and/or painful motion) and instability.  See 
VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56703 (1998); VAOPGCPREC 
23-97 (1997), 62 Fed. Reg. 63604 (1997).

Prior to scheduling such an examination, however, all 
outstanding treatment records must be associated with the 
claims folder.  This must also specifically include, among 
other things, the records of the veteran's treatment by Drs. 
Ronald A. Naumann, Patricia A. Bubach and George I. Baker as 
well as at the Syracuse, New York, VA Medical Center.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

Finally, with regard to the veteran's claim for a compensable 
rating pursuant to 38 C.F.R. § 3.324, the Board notes that, 
because this issue is dependent on the resolution of the 
veteran's head injury and left knee claims, a decision at 
this time would be premature.  See Henderson v. West, 12 Vet. 
App. 11, 20 (1998).

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The RO should obtain and associate 
with the claims folder any outstanding 
pertinent records of the veteran's 
treatment for any residuals of his head 
injury as well as for left knee problems 
from any facility or source identified by 
the veteran.  This should specifically 
include any records of his treatment by 
Drs. Ronald A. Naumann, Patricia A. 
Bubach and George I. Baker, and by the 
Central Neuroscience Group, Companion 
Chiropractic Health Center, Community 
General Hospital, and the VA Medical 
Center, all of which are located in 
Syracuse, New York.  The aid of the 
veteran and his representative in 
securing these records, to include 
providing necessary authorization(s), 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.

2.  The RO should contact the appropriate 
State agency in the State of New York and 
request that that body furnish a copy of 
any pertinent records in its possession 
relating to any claim filed by the 
veteran for worker's compensation 
benefits.  If any requested records are 
not available, or if the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

3.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo a VA orthopedic 
examination to determine the nature, 
extent and etiology of any residuals of a 
head injury found to be present as well 
as the current nature and severity of his 
service-connected left knee disability.  
It is imperative that the examining 
physician reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND and acknowledges such 
review in the examination report.  All 
appropriate tests and studies should be 
conducted, and all clinical findings 
should reported in detail.  In the 
examination report, the physician should 
indicate whether it is at least as likely 
as not that the veteran suffers from any 
residuals of the September 15, 1990, in-
service head injury, to include any neck, 
cervical spine, low back, shoulder, arm, 
hand or leg pathology.  In addition, the 
examiner should opine whether any 
shoulder pathology found to be present 
was caused or chronically worsened by his 
service-connected left knee disability.  
The examiner should also identify all 
manifestations of the veteran's service-
connected left knee disability.  Range of 
motion studies should be performed.  The 
examiner must indicate whether the 
veteran suffers from arthritis and/or 
instability in his left knee.  The 
examiner should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination.  
Further, the examiner should indicate 
whether, and to what extent, the veteran 
experiences functional loss during flare-
ups of pain and/or weakness as a result 
of the service-connected left knee 
disability.  To the extent possible, the 
examiner should express any functional 
loss in terms of additional degrees of 
limited motion.  In addition, the 
examiner should describe any tenderness, 
adhesion, or ulceration associated with 
the service-connected scars of the left 
knee.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  
The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.

4.  The RO should ensure that the 
directives of this REMAND are fully 
complied with.  See Stegall v. West, 11 
Vet. App. 268 (1998).  If any action 
requested is not taken, or if they are 
deficient in any manner, appropriate 
corrective action should be undertaken.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

6.  Thereafter, the RO should 
readjudicate the veteran's claims of 
service connection for residuals of a 
head injury and to a compensable rating 
for his service-connected left knee 
disability.  Then, if not rendered moot, 
the RO should readjudicate the veteran's 
claim of entitlement to a 10 percent 
rating for multiple noncompensable 
service-connected disabilities under 38 
C.F.R. § 3.324.  If any of the benefits 
sought on appeal remains denied, the 
veteran and his representative, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	K. Parakkal
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


